1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 DANIEL W. COOK,

 8          Defendant-Appellant,

 9 v.                                                                           NO. 29,523

10 WELLS FARGO BANK, N.A.,
11 SUCCESSOR TO WELLS FARGO BANK
12 NEW MEXICO, N.A.,

13          Plaintiff-Appellee.


14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Ted Baca, District Judge

16 Daniel W. Cook
17 Albuquerque, NM

18 Pro Se Appellant

19   Sutin, Thayer & Browne, P.C.
20   Michelle K. Ostrye
21   Jay D. Hertz
22   Albuquerque, NM

23 for Appellee

24                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2          Appellant appeals an order granting summary judgment and an order denying

 3 various motions filed by Appellant. We proposed to dismiss the appeal in a calendar

 4 notice. After the orders were entered below, Appellant filed motions to vacate the

 5 summary judgment, to stay the judgment, to hold a new hearing, and to reconsider the

 6 summary judgment order. We explained that the orders appealed from were not final

 7 for purposes of appeal. In response, Appellant filed a Request for Return of Case to

 8 District Court, and Appellee filed a response to Appellant’s request. Appellee agrees

 9 that the case should be dismissed and remanded to the district court.

10          Based on the discussion in our calendar notice, we hold that the orders

11 appealed from are not final. We dismiss the appeal and remand the case to the district

12 court.

13          IT IS SO ORDERED.


14                                                ______________________________
15                                                JAMES J. WECHSLER, Judge

16 WE CONCUR:



17 _______________________________
18 CELIA FOY CASTILLO, Judge


                                             2
1 _______________________________
2 MICHAEL E. VIGIL, Judge




                                    3